DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 8/19/2021.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the French Republic on 8/25/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…the microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data…" (independent claim 1, lines 13).  The Examiner is uncertain if either "a module for identification within a mobile telephone network" or "a mobile telephone network" stores "a first piece of data."  The Examiner is also uncertain if "the microcircuit card" comprises both "a module for identification" and "a memory module storing a second piece of data" or if "a memory module storing a second piece of data" is a separate component from "the microcircuit card."  For the sake of examination, the Examiner has interpreted "…the microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data…" to read "…the microcircuit card comprising both a module storing a first piece of data for identification within a mobile telephone network and a memory module storing a second piece of data…"  Dependent claims 2-6 and 13-18, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 7 recites "…a microcircuit card comprising a module for identification within a mobile telephone network and a memory module…" (independent claim 7, lines 1-2).  The Examiner is uncertain if "a microcircuit card" comprises both "a module for identification" and "a memory module " or if "a memory module" is a separate component from "a microcircuit card."  For the sake of examination, the Examiner has interpreted "…a microcircuit card comprising a module for identification within a mobile telephone network and a memory module…" to read "…a microcircuit card comprising both a module for identification within a mobile telephone network and a memory module…"  Dependent claim 8, which directly depends from independent claim 7, is rejected for carrying the same deficiency.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 9 recites "…a microcircuit card comprising a module for identification within a mobile telephone network and a memory module..." (independent claim 9, lines 1-2).  The Examiner is uncertain if "a microcircuit card" comprises both "a module for identification" and "a memory module " or if "a memory module" is a separate component from "a microcircuit card."  For the sake of examination, the Examiner has interpreted "…a microcircuit card comprising a module for identification within a mobile telephone network and a memory module..." to read "…a microcircuit card comprising both a module for identification within a mobile telephone network and a memory module…"  
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 10 recites "[a] microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module (6) storing a second piece of data…" (independent claim 10, lines 1-2).  The Examiner is uncertain if either "a module for identification within a mobile telephone network" or "a mobile telephone network" stores "a first piece of data."  The Examiner is also uncertain if "[a] microcircuit card" comprises both "a module for identification" and "a memory module (6) storing a second piece of data" or if "a memory module (6) storing a second piece of data" is a separate component from "[a] microcircuit card."  For the sake of examination, the Examiner has interpreted "[a] microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module (6) storing a second piece of data…" to read "[a] microcircuit card comprising both a module storing a first piece of data for identification within a mobile telephone network and a memory module storing a second piece of data…"  Dependent claim 11, which directly depends from independent claim 10, is rejected for carrying the same deficiency.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 12 recites "…a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data…" (independent claim 12, lines 1-3).  The Examiner is uncertain if either "a module for identification within a mobile telephone network" or "a mobile telephone network" stores "a first piece of data."  The Examiner is also uncertain if "a microcircuit card" comprises both "a module for identification" and "a memory module storing a second piece of data" or if "a memory module storing a second piece of data" is a separate component from "a microcircuit card."  For the sake of examination, the Examiner has interpreted "…a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data…" to read "…a microcircuit card comprising both a module storing a first piece of data for identification within a mobile telephone network and a memory module storing a second piece of data…"  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0253251 ("Mizushima") in view of issued U.S. Patent 6,824,063 ("Wallace").
As per claim 1, Mizushima substantially teaches a method of verifying a microcircuit card accommodated in an electronic device, the microcircuit card comprising:
verifying a microcircuit card accommodated in an electronic device: (Mizushima, Abstract; FIG. 4; and paragraphs 0061-0068, where Subscriber Identification Module (SIM) card 1100 (i.e., a microcircuit card) is connected to cellular phone 1000 (i.e., an electronic device) and undergoes a subscriber authentication process that verifies authentication of SIM card 1100.  Mizushima therefore substantially teaches verifying a microcircuit card accommodated in an electronic device);
a module for identification within a mobile telephone network storing a first piece of data: (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; and paragraphs 0028-0054, where the system of Mizushima uses SIM card 1100, which includes a function for authenticating a cellular phone service subscriber.  In order to complete authentication processing of a subscriber, SIM card 1100 of Mizushima uses cipher coprocessor 1208 to execute cryptography processing.  The Examiner notes that cryptography processing of cipher coprocessor 1208 may include symmetric-key cryptography, which means that SIM card 1100 must store a copy of a symmetric key (i.e., a first piece of data) used to authenticate the subscriber.  Mizushima therefore substantially teaches a module for identification within a mobile telephone network storing a first piece of data); and
a memory module storing a second piece of data: (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; and paragraphs 0028-0034, where SIM card 1100 of Mizushima includes flash memory chip 1300 that is used to store data, including system data and data for verifying validation of flash memory chip 1300.  In other words, flash memory chip 1300 stores at least a second piece of data.  Mizushima therefore substantially teaches a memory module storing a second piece of data).
Mizushima does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wallace teaches use of small electronic circuit cards with different interfaces in an electronic system.
As per claim 1, Wallace particularly teaches:
comprising a verification step of verifying that the first piece of data and the second piece of data comply with a predetermined rule: (Wallace, Abstract; column 2, lines 1-17; column 4, lines 1-45; and claim 1, where a security code stored on an SD card connected to an electronic device is compared to a security code internally stored on the electronic device; if the two security codes match, the electronic device is allowed to function.  In other words, when the two security codes comply with a predetermined rule that the two security codes must match in order to allow the electronic device to function, the electronic device becomes functional.  Wallace therefore particularly teaches comprising a verification step of verifying that the first piece of data and the second piece of data comply with a predetermined rule).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wallace and Mizushima before them before the instant application was effectively filed, to modify the system of Mizushima to include the principles of Wallace of comparing pieces of security data in order to enable functionality of an electronic device.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing techniques that allow physical standards of a first type of card to be altered to conform to physical standards of another type of widely-adopted card in which each type of card is separately formed in a package that has the physical characteristics of the another type of widely-adopted card while also maintaining security features found in the first type of card (Wallace, column 2, lines 21-45).
As per claim 2, the rejection of claim 1 is incorporated, and Wallace further particularly teaches:
comprising a receiving step of receiving a data frame from the identification module by the electronic device, said first piece of data being located in a defined location in the received data frame: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory to determine if the received security code matches the security code stored in the internal memory.  The Examiner notes that the received security code is received by the electronic device from the inserted card, which means that the inserted card has transmitted a data frame in which the received code is included at a location (i.e., a defined location) within the data frame.  Wallace therefore particularly teaches comprising a receiving step of receiving a data frame from the identification module by the electronic device, said first piece of data being located in a defined location in the received data frame).
As per claim 3, the rejection of claim 1 is incorporated, and Wallace further particularly teaches:
comprising a reading step of reading the second piece of data in a predetermined location of a data table stored in the memory module: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  The Examiner notes that the security code stored in the internal memory of the electronic device is necessarily read in order to perform a comparison of the received security code and the security code stored in the internal memory of the electronic device.  While Wallace does not appear to explicitly teach that the security code stored in the internal memory of the electronic device (i.e., the second piece of data) is stored in a table within the internal memory of the electronic device, the Examiner notes that computer memory by definition is a logical table that stores data.  Since the security code stored in the internal memory of the electronic device was stored at an earlier time, the location of the security code in the internal memory of the electronic device is already known (i.e., is predetermined).  Wallace therefore particularly teaches comprising a reading step of reading the second piece of data in a predetermined location of a data table stored in the memory module).
As per claim 4, the rejection of claim 1 is incorporated, and Wallace further particularly teaches:
comprising a receiving step of receiving a data frame from the identification module by the electronic device, said first piece of data being located in a defined location in the received data frame: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory to determine if the received security code matches the security code stored in the internal memory.  The Examiner notes that the received security code is received by the electronic device from the inserted card, which means that the inserted card has transmitted a data frame in which the received code is included at a location (i.e., a defined location) within the data frame.  Wallace therefore particularly teaches comprising a receiving step of receiving a data frame from the identification module by the electronic device, said first piece of data being located in a defined location in the received data frame); and
a reading step of reading the second piece of data in a predetermined location of a data table stored in the memory module: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  The Examiner notes that the security code stored in the internal memory of the electronic device is necessarily read in order to perform a comparison of the received security code and the security code stored in the internal memory of the electronic device.  While Wallace does not appear to explicitly teach that the security code stored in the internal memory of the electronic device (i.e., the second piece of data) is stored in a table within the internal memory of the electronic device, the Examiner notes that computer memory by definition is a logical table that stores data.  Since the security code stored in the internal memory of the electronic device was stored at an earlier time, the location of the security code in the internal memory of the electronic device is already known (i.e., is predetermined).  Wallace therefore particularly teaches a reading step of reading the second piece of data in a predetermined location of a data table stored in the memory module).
As per claim 5, the rejection of claim 1 is incorporated, and Wallace further particularly teaches further comprising:
a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule).
As per claim 6, the rejection of claim 1 is incorporated, and Wallace further particularly teaches:
wherein the verification consists in determining whether the first piece of data is equal to the second piece of data: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches wherein the verification consists in determining whether the first piece of data is equal to the second piece of data).
As per claim 10, Mizushima substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module (6):
a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data: (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; FIG. 4; and paragraphs 0028-0054 and 0061-0068, where Subscriber Identification Module (SIM) card 1100 (i.e., a microcircuit card) is connected to cellular phone 1000 (i.e., an electronic device) and undergoes a subscriber authentication process that verifies authentication of SIM card 1100.  In addition, (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; and paragraphs 0028-0054) teaches where the system of Mizushima uses SIM card 1100, which includes a function for authenticating a cellular phone service subscriber.  In order to complete authentication processing of a subscriber, SIM card 1100 of Mizushima uses cipher coprocessor 1208 to execute cryptography processing.  The Examiner notes that cryptography processing of cipher coprocessor 1208 may include symmetric-key cryptography, which means that SIM card 1100 must store a copy of a symmetric key (i.e., a first piece of data) used to authenticate the subscriber.  Mizushima therefore substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data); and
a memory module (6) storing a second piece of data: (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; and paragraphs 0028-0034, where SIM card 1100 of Mizushima includes flash memory chip 1300 that is used to store data, including system data and data for verifying validation of flash memory chip 1300.  In other words, flash memory chip 1300 stores at least a second piece of data.  Mizushima therefore substantially teaches a memory module (6) storing a second piece of data).
Mizushima does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wallace teaches use of small electronic circuit cards with different interfaces in an electronic system.
As per claim 10, Wallace particularly teaches:
wherein the first piece of data and the second piece of data comply with a predetermined rule: (Wallace, Abstract; column 2, lines 1-17; column 4, lines 1-45; and claim 1, where a security code stored on an SD card connected to an electronic device is compared to a security code internally stored on the electronic device; if the two security codes match, the electronic device is allowed to function.  In other words, when the two security codes comply with a predetermined rule that the two security codes must match in order to allow the electronic device to function, the electronic device becomes functional.  Wallace therefore particularly teaches wherein the first piece of data and the second piece of data comply with a predetermined rule).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wallace and Mizushima before them before the instant application was effectively filed, to modify the system of Mizushima to include the principles of Wallace of comparing pieces of security data in order to enable functionality of an electronic device.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing techniques that allow physical standards of a first type of card to be altered to conform to physical standards of another type of widely-adopted card in which each type of card is separately formed in a package that has the physical characteristics of the another type of widely-adopted card while also maintaining security features found in the first type of card (Wallace, column 2, lines 21-45).
As per claim 11, the rejection of claim 10 is incorporated, and Wallace further particularly teaches:
wherein the first piece of data and the second piece of data are identical: (Wallace, Abstract; column 2, lines 1-17; column 4, lines 1-45; and claim 1, where a security code stored on an SD card connected to an electronic device is compared to a security code internally stored on the electronic device; if the two security codes match (i.e., are identical), the electronic device is allowed to function.  Wallace therefore particularly teaches wherein the first piece of data and the second piece of data are identical).
As per claim 12, Mizushima substantially teaches an electronic device configured to house a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data, the electronic device comprising:
an electronic device configured to house a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data: (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; FIG. 2, reference numeral 1208; FIG. 4; and paragraphs 0028-0054 and 0061-0068, where Subscriber Identification Module (SIM) card 1100 (i.e., a microcircuit card) is connected to cellular phone 1000 (i.e., an electronic device) and undergoes a subscriber authentication process that verifies authentication of SIM card 1100.  In addition, (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; and paragraphs 0028-0054) teaches where the system of Mizushima uses SIM card 1100, which includes a function for authenticating a cellular phone service subscriber.  In order to complete authentication processing of a subscriber, SIM card 1100 of Mizushima uses cipher coprocessor 1208 to execute cryptography processing.  The Examiner notes that cryptography processing of cipher coprocessor 1208 may include symmetric-key cryptography, which means that SIM card 1100 must store a copy of a symmetric key (i.e., a first piece of data) used to authenticate the subscriber.  Finally, (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; and paragraphs 0028-0034) teaches where SIM card 1100 of Mizushima includes flash memory chip 1300 that is used to store data, including system data and data for verifying validation of flash memory chip 1300.  In other words, flash memory chip 1300 stores at least a second piece of data.  Mizushima therefore substantially teaches an electronic device configured to house a microcircuit card comprising a module for identification within a mobile telephone network storing a first piece of data, and a memory module storing a second piece of data).
Mizushima does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Wallace teaches use of small electronic circuit cards with different interfaces in an electronic system.
As per claim 12, Wallace particularly teaches:
a processor programmed for verifying that the first piece of data and the second piece of data comply with a predetermined rule: (Wallace, Abstract; column 2, lines 1-17; column 4, lines 1-45; and claim 1, where a security code stored on an SD card connected to an electronic device is compared to a security code internally stored on the electronic device using circuitry of the electronic device; if the two security codes match, the electronic device is allowed to function.  In other words, when the two security codes comply with a predetermined rule that the two security codes must match in order to allow the electronic device to function, the electronic device becomes functional.  The Examiner notes that the circuitry that compares the two security codes processes the two security codes in order to determine whether the two security codes match.  Wallace therefore particularly teaches a processor programmed for verifying that the first piece of data and the second piece of data comply with a predetermined rule).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Wallace and Mizushima before them before the instant application was effectively filed, to modify the system of Mizushima to include the principles of Wallace of comparing pieces of security data in order to enable functionality of an electronic device.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and security by implementing techniques that allow physical standards of a first type of card to be altered to conform to physical standards of another type of widely-adopted card in which each type of card is separately formed in a package that has the physical characteristics of the another type of widely-adopted card while also maintaining security features found in the first type of card (Wallace, column 2, lines 21-45).
As per claim 13, the rejection of claim 2 is incorporated, and Wallace further particularly teaches further comprising:
a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule).
As per claim 14, the rejection of claim 3 is incorporated, and Wallace further particularly teaches further comprising:
a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule).
As per claim 15, the rejection of claim 4 is incorporated, and Wallace further particularly teaches further comprising:
a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches a step of locking the microcircuit card if the first piece of data and the second piece of data do not comply with the predetermined rule).
As per claim 16, the rejection of claim 2 is incorporated, and Wallace further particularly teaches:
wherein the verification consists in determining whether the first piece of data is equal to the second piece of data: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches wherein the verification consists in determining whether the first piece of data is equal to the second piece of data).
As per claim 17, the rejection of claim 3 is incorporated, and Wallace further particularly teaches:
wherein the verification consists in determining whether the first piece of data is equal to the second piece of data: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches wherein the verification consists in determining whether the first piece of data is equal to the second piece of data).
As per claim 18, the rejection of claim 4 is incorporated, and Wallace further particularly teaches:
wherein the verification consists in determining whether the first piece of data is equal to the second piece of data: (Wallace, Abstract; and column 4, lines 13-27, where the electronic device of Wallace receives a security code from an inserted card and compares the received security code with a security code stored in an internal memory of the electronic device to determine if the received security code matches the security code stored in the internal memory.  If the security codes match, the electronic device is able to be used (i.e., is unlocked); if the security codes do not match, the electronic device remains unusable (i.e., locked).  Wallace therefore particularly teaches wherein the verification consists in determining whether the first piece of data is equal to the second piece of data).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2007/0253251 ("Mizushima") in view of USPGPUB 2020/0228983 ("Hoffmann").
As per claim 7, Mizushima substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of:
a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: retrieving a piece of data stored in the memory module: (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208;FIG. 4; and paragraphs 0028-0054 and 0061-0068, where Subscriber Identification Module (SIM) card 1100 (i.e., a microcircuit card) is connected to cellular phone 1000 (i.e., an electronic device) and undergoes a subscriber authentication process that verifies authentication of SIM card 1100.  In addition, (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; and paragraphs 0028-0054) teaches where the system of Mizushima uses SIM card 1100, which includes a function for authenticating a cellular phone service subscriber.  In order to complete authentication processing of a subscriber, SIM card 1100 of Mizushima uses cipher coprocessor 1208 to execute cryptography processing.  The Examiner notes that cryptography processing of cipher coprocessor 1208 may include symmetric-key cryptography, which means that SIM card 1100 must store a copy of a symmetric key (i.e., a first piece of data) used to authenticate the subscriber.  Finally, (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; and paragraphs 0028-0034) teaches where SIM card 1100 of Mizushima includes flash memory chip 1300 that is used to store data, including system data and data for verifying validation of flash memory chip 1300.  In other words, flash memory chip 1300 stores at least a second piece of data.  Mizushima therefore substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: retrieving a piece of data stored in the memory module).
Mizushima does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Hoffmann teaches method for starting up and personalizing a subscriber identity module.
As per claim 7, Hoffmann particularly teaches:
personalizing a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: recording the retrieved stored piece of data in the identification module: (Hoffmann, Abstract; and paragraphs 0004-0008 and 0012-0019, where the system of Hoffmann personalizes a Subscriber Identity Module (SIM) by transmitting, from the SIM (i.e., a microcircuit card) to a mobile radio server, an authentication message formed with an individual, unique subscriber identification and a non-individual, non-unique preliminary secret key stored on the SIM.  The Examiner notes that the individual, unique subscriber identification is part of a module for identification within a mobile radio network (i.e., a mobile telephone network) and that the non-individual, non-unique preliminary secret key is stored within memory of the SIM.  The individual, unique subscriber identification and the non-individual, non-unique preliminary secret key are used by the mobile radio server to retrieve an individual, unique final secret key from storage (i.e., one or more memory modules) of the mobile radio server; the individual, unique final secret key is then transmitted to the SIM and programmed into the SIM.  The Examiner notes that the combination of the individual, unique subscriber identification and the individual, unique final secret key together personalize the SIM.  Hoffmann therefore particularly teaches personalizing a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: recording the retrieved stored piece of data in the identification module).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hoffmann and Mizushima before them before the instant application was effectively filed, to modify the system of Mizushima to include the principles of Hoffmann of personalizing a SIM.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and security by implementing techniques for the initial operation and personalization of SIMs, which enables a production of the SIMs that is as efficient as possible as well as offering a security as high as possible (Hoffmann, paragraph 0010).
As per claim 8, the rejection of claim 7 is incorporated, and Hoffmann further particularly teaches:
wherein the retrieved stored piece of data is recorded in a storage area dedicated to a defined location in a data frame to be transmitted: (Hoffmann, Abstract; and paragraphs 0004-0008 and 0012-0019, where the system of Hoffmann personalizes a Subscriber Identity Module (SIM) by transmitting, from the SIM (i.e., a microcircuit card) to a mobile radio server, an authentication message formed with an individual, unique subscriber identification and a non-individual, non-unique preliminary secret key stored on the SIM.  The Examiner notes that the individual, unique subscriber identification is part of a module for identification within a mobile radio network (i.e., a mobile telephone network) and that the non-individual, non-unique preliminary secret key is stored within memory of the SIM.  The individual, unique subscriber identification and the non-individual, non-unique preliminary secret key are used by the mobile radio server to retrieve an individual, unique final secret key from storage (i.e., one or more memory modules) of the mobile radio server; the individual, unique final secret key is then transmitted to the SIM and programmed into the SIM.  The Examiner notes that the combination of the individual, unique subscriber identification and the individual, unique final secret key together personalize the SIM.  The Examiner further notes that the individual, unique final secret key replaces the non-individual, non-unique preliminary secret key and is thus stored in a storage area dedicated to storage of keys used for data transmission.  Hoffmann therefore particularly teaches wherein the retrieved stored piece of data is recorded in a storage area dedicated to a defined location in a data frame to be transmitted).
As per claim 9, Mizushima substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising the steps of:
a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: retrieving a piece of data stored in the identification module: (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208;FIG. 4; and paragraphs 0028-0054 and 0061-0068, where Subscriber Identification Module (SIM) card 1100 (i.e., a microcircuit card) is connected to cellular phone 1000 (i.e., an electronic device) and undergoes a subscriber authentication process that verifies authentication of SIM card 1100.  In addition, (Mizushima, Abstract; FIG. 1, reference numeral 1100; FIG. 2, reference numeral 1208; and paragraphs 0028-0054) teaches where the system of Mizushima uses SIM card 1100, which includes a function for authenticating a cellular phone service subscriber.  In order to complete authentication processing of a subscriber, SIM card 1100 of Mizushima uses cipher coprocessor 1208 to execute cryptography processing.  The Examiner notes that cryptography processing of cipher coprocessor 1208 may include symmetric-key cryptography, which means that SIM card 1100 must store a copy of a symmetric key (i.e., a first piece of data) used to authenticate the subscriber.  Finally, (Mizushima, Abstract; FIG. 1, reference numerals 1100 and 1300; and paragraphs 0028-0034) teaches where SIM card 1100 of Mizushima includes flash memory chip 1300 that is used to store data, including system data and data for verifying validation of flash memory chip 1300.  In other words, flash memory chip 1300 stores at least a second piece of data.  Mizushima therefore substantially teaches a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising steps of: retrieving a piece of data stored in the identification module).
Mizushima does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Hoffmann teaches method for starting up and personalizing a subscriber identity module.
As per claim 9, Hoffmann particularly teaches:
a method for personalizing a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising the steps of: recording the retrieved stored data in a predetermined location of a data table stored in the memory module: (Hoffmann, Abstract; and paragraphs 0004-0008 and 0012-0044, where the system of Hoffmann personalizes a Subscriber Identity Module (SIM) by transmitting, from the SIM (i.e., a microcircuit card) to a mobile radio server, an authentication message formed with an individual, unique subscriber identification and a non-individual, non-unique preliminary secret key stored on the SIM.  The Examiner notes that the individual, unique subscriber identification is part of a module for identification within a mobile radio network (i.e., a mobile telephone network) and that the non-individual, non-unique preliminary secret key is stored within memory of the SIM.  The individual, unique subscriber identification and the non-individual, non-unique preliminary secret key are used by the mobile radio server to retrieve an individual, unique final secret key from storage (i.e., one or more memory modules) of the mobile radio server; the individual, unique final secret key is then transmitted to the SIM and programmed into the SIM.  The Examiner notes that the combination of the individual, unique subscriber identification and the individual, unique final secret key together personalize the SIM.  While Hoffmann does not appear to explicitly teach that the individual, unique subscriber identification is stored in a table within the internal memory of the electronic device, the Examiner notes that computer memory by definition is a logical table that stores data.  Since the individual, unique subscriber identification was stored at an earlier time, the location of the individual, unique subscriber identification is already known (i.e., is predetermined).  Hoffmann therefore particularly teaches a method for personalizing a microcircuit card comprising a module for identification within a mobile telephone network and a memory module, comprising the steps of: recording the retrieved stored data in a predetermined location of a data table stored in the memory module).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Hoffmann and Mizushima before them before the instant application was effectively filed, to modify the system of Mizushima to include the principles of Hoffmann of personalizing a SIM.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and security by implementing techniques for the initial operation and personalization of SIMs, which enables a production of the SIMs that is as efficient as possible as well as offering a security as high as possible (Hoffmann, paragraph 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135